340 S.W.3d 606 (2011)
Jesse GOODUES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94844.
Missouri Court of Appeals, Eastern District, Division Three.
April 19, 2011.
Gwenda Renee Robinson, St. Louis, MO, for appellant.
Chris Koster, John W. Grantham, Jefferson City, MO, for respondent.
*607 Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Jesse Goodues ("Movant") appeals from the judgment of the motion court that denied his motion for post-conviction relief pursuant to Rule 24.035 after an evidentiary hearing. Movant contends that the motion court clearly erred in denying his motion for post-conviction relief
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).